Citation Nr: 1455660	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for right ear hearing loss, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that, in pertinent part, denied service connection for right ear hearing loss.  This case was remanded by the Board in December 2012 and June 2014 for additional development.  It has been reassigned to the undersigned. 


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss had its onset during active duty service, is related to an event, injury, or disease in service, or is etiologically related to or aggravated by his service-connected tinnitus; the Veteran's current right ear sensorineural hearing loss did not manifest within one year of separation from active duty service.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
	
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The notice requirements have been met with regard to the direct and secondary service connection theories.  An October 2008 letter notified the Veteran of the information needed to substantiate and complete his claim of direct service connection for a hearing loss disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  A July 2014 letter notified him of the information needed to substantiate and complete his claim of secondary service connection, and an October 2014 supplemental statement of the case re-adjudicated the issue.  As such, the Board finds no basis for additional notice in this appeal and there is no evidence or assertion of prejudice in this appeal regarding the content or timing of the notice.

Regarding the duty to assist, the Veteran's service treatment records (STRs) have been secured.  The Board notes he indicated he previously received treatment for an ear infection and dizziness from a private provider (ENT) during his January 2009 VA examination.  He also indicated he was advised to have his hearing evaluated.  However, he did not identify the provider or authorize the release of the provider's records as requested in a January 2013 letter from the Appeals Management Center (AMC), which was sent pursuant to a December 2012 Board remand.  Accordingly, the Board finds that, to the extent that salient private medical evidence has not been obtained, the responsibility lies with the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street.)  The Veteran's representative also submitted an expedited processing request that indicated the Veteran did not have additional relevant evidence to submit in October 2014.  The Veteran was provided a VA audiological evaluation in January 2009.  VA examiners provided addendum opinions in January 2013 and July 2014 after the Board found the January 2009 examiner's etiology opinion inadequate because it did not address the possibility of delayed onset hearing loss.

In an April 2013 statement, the Veteran's representative argued the January 2013 addendum opinion was inadequate because it was provided by the January 2009 examiner, whose opinion was already found to be inadequate.   The Board finds the representative's argument without merit.  The Board finds the January 2013 addendum opinion adequate because the examiner addressed delayed onset hearing loss, showed familiarity with the Veteran's history, supported her opinions with adequate rationale, and showed no bias toward the Veteran.  The Veteran and his representative did not allege the July 2014 opinion, which addressed both theories of service connection, was inadequate.  The Board finds the January 2013 and July 2014 opinions, taken together with the prior evaluation findings, adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met. The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Additionally, although the November 2014 brief by the Veteran's representative cited to treatise evidence, with excerpts included, the representative previously waived the right of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See October 2014 Expedited Processing response.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection can be granted for certain diseases, including sensorineural hearing loss (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.   

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss is not precluded where "hearing was within normal limits on audiometric testing at separation from service."  Hensley  v. Brown, 5 Vet. App. 155 (1993).  The United States Court of Appeals for Veterans Claims (Court) cited to, and acknowledged agreement with the "[VA] Secretary's assertion" that if the record shows (a) acoustic trauma in service and audiometry showing an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry showing a hearing loss disability under § 3.385, authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id.

The VA provided the Veteran an audiological evaluation in January 2009.  

The examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
45
45
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

VA audiometry puretone thresholds reveal that the Veteran has right ear hearing loss as defined by 38 C.F.R. § 3.385.  The examiner diagnosed the Veteran with moderate sensorineural hearing loss of the right ear.  Thus, the remaining question is whether the current right ear hearing loss is related to service and/or was caused or aggravated by his service-connected tinnitus.  

The Veteran contends his exposure to acoustic trauma during active service caused his right ear hearing loss.  In his September 2008 claim, he related that he was exposed to acoustic trauma while repairing weapons in service.  His DD Form 214 shows that he worked as armor crewman; as such, his statements regarding acoustic trauma during service are accepted.  

The Veteran's October 1966 induction examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

15

The above decibel thresholds have been converted from the American Standards Association (ASA) standard to the International Standards Organization (ISO)-American National Standards Institute (ANSI) standard as they were reported prior to October 31, 1967.  No results were reported at 3000 Hertz.

His ears were clinically evaluated as normal.  The Veteran indicated that he had not experienced hearing loss while reporting his medical history.  

The Veteran's service treatment records show he complained of trouble with his ears in July 1967.  Specifically, he had trouble hearing low voices.  The hearing loss was noted to be worse on the right.

A July 1967 examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25

15

The above decibel thresholds have also been converted from the ASA standard to ISO-ANSI standard as they were reported prior to October 31, 1967.  The Board notes the results were recorded using a single set of auditory thresholds, indicating the results were the same in both ears.   Again, no results were reported at 3000 Hertz.

An August 1967 treatment note indicates the results were within normal limits.  
The Veteran's July 1969 separation examination revealed audiometry results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5

0

His ears were clinically evaluated as normal.  The Veteran indicated that he had not experienced hearing loss while reporting his medical history.  

In his October 2008 claim, the Veteran asserted he was exposed to acoustic trauma in service because he was responsible for repairing firearms and was exposed to excessive noise on the firing range.  He did not indicate when his hearing loss began.  

During the January 2009 VA examination, the Veteran reported history of ear infections and dizziness between 5 and 6 years prior to the examination.  He said he was advised to have his hearing evaluated.  As noted, the Board found the etiology opinion inadequate because the examiner did not consider the possibility of delayed onset hearing loss, as required by Hensley.  

In his December 2009 notice of disagreement, the Veteran essentially argued his service separation examination should be considered inadequate because it showed better results than his in-service audiometry results, and hearing acuity does not typically improve with time and additional noise exposure.  

In his August 2010 substantive appeal, the Veteran again essentially argued his service separation examination was inadequate because it showed improvement in his hearing acuity.  He noted his service separation examination occurred in July 1969, even though he was not discharged until October 1969, asserting he was exposed to acoustic trauma until his discharge.  Referring to his in-service complaints of his right ear hearing loss being worse than on the left, he asserted that his right ear hearing loss had worsened since service at a faster rate than left ear hearing loss.  He also argued he was entitled to service connection between his service treatment records show a reduction in hearing acuity in service.  

In an April 2012 statement, the Veteran's representative reasserted his contentions.  He asserted it is not normal for hearing loss to improve over time.  He also questioned the adequacy of the 1967 audiogram because both ears were shown to have the same hearing acuity.  However, he also noted the findings showed a threshold shift in hearing acuity from his entrance examination.  

In a May 2012 statement, the Veteran's representative argued the Veteran's decrease in hearing acuity in service was the result of exposure to acoustic trauma, and could not have improved unaided prior to his separation examination.  

As noted, in a December 2012 remand, the Board found the January 2009 VA examiner's nexus opinion inadequate.  A new opinion was requested.

The January 2009 examiner, an audiologist, provided an addendum opinion in January 2013.  The examiner noted the Veteran's service entrance and separation examinations showed the Veteran's hearing loss was normal and that there was no significant shift in his hearing during service.  She also noted the July 1967 examination showed low-frequency hearing loss in both ears and opined "given the fact that [the Veteran's] hearing returned to normal levels in both ears at discharge, it is less likely as not (less than 50/50 probability) that hearing loss is related to military noise exposure."  She also reasoned he did not have delayed onset hearing loss, citing the Institute of Medicine for the proposition that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely," and noting his service separation examination showed normal hearing.  She also opined that the Veteran's hearing loss is not likely related to his service-connected tinnitus.  An aggravation opinion was not provided.  

In an April 2014 appellant's brief, the Veteran's representative argued the Veteran's hearing loss could be related to his service-connected tinnitus. 

In a June 2014 remand, the Board found the January 2013 secondary opinion was inadequate because the examiner did not provide an aggravation opinion and provided little rationale for her secondary opinion.  A new opinion was requested.

The July 2014 examiner, also an audiologist, indicated she reviewed the Veteran's claims file and opined his right hear hearing loss "is less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure" and "not likely due to, secondary to, or aggravated by the Veteran's tinnitus."  

Regarding a relation to service, the examiner reasoned the Veteran's hearing was normal on service entrance and separation examinations with no shift in thresholds.  The examiner noted the Veteran's hearing showed a temporary shift in the low frequencies on the 1967 hearing test, but found the shift was not consistent with hearing loss from noise exposure, which she indicated affects the high-frequency range of hearing.  She opined the shift in the low frequencies could have been due to testing variability, a poor testing environment, cerumen build up, or even poor headphone placement.  She noted that even when considering the shift, his hearing was normal at separation, indicating the low-frequency shift had resolved, further supporting the shift was a testing error.  She cited the February 2006 issue of Military Medicine, Volume 171, for the notion that "variations in threshold measurements at 500 Hz are commonly attributable to ambient noise outside the test booth, middle ear pathological conditions, Eustachian tube dysfunction, or transient upper respiratory problems."  The examiner further opined that the Veteran's "hearing loss is not likely delayed onset hearing loss from the military."  She cited the same Institute of Medicine finding as the prior examiner that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  She noted he left service with normal hearing.  The examiner concluded that there is no medically sound basis for attributing the hearing loss to a service injury.  The examiner further reasoned that there was no in-service injury, despite the Veteran's conceded exposure to acoustic trauma, because there was no change in hearing sensitivity from enlistment to discharge and no threshold shift in hearing acuity during service, noting the National Institute for Occupational Safety and Health defines a threshold shift as a 15 decibel shift.  

Regarding a relation to the Veteran's service-connected tinnitus, the examiner reasoned that tinnitus and hearing loss are independent disorders in many cases, and one does not directly cause or depend on the other.  She stated tinnitus cannot cause hearing loss or aggravation of hearing loss.  She noted that not all individuals with hearing impairment report tinnitus, and individuals with normal hearing also experience tinnitus.  She reasoned the Veteran's hearing loss is more likely related to aging or civilian noise exposure.  

In a November 2014 appellant's brief, the Veteran's representative argued that while the July 2014 examiner concluded there was not a cause-and-effect relationship between hearing loss and tinnitus, the two are related.  The representative cited the Merck Manual for the notion that tinnitus may occur with almost any disorder affecting the auditory pathways, with the most common disorder being sensorineural hearing loss and acoustic trauma.  He cited other medical authorities for the same conclusion.       

The Board finds that the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss.  

The competent medical evidence is against the claim for service connection.  Weighing against the claim is the highly probative January 2013 and July 2014 VA opinions provided by separate VA examiners.  Both examiners expressed a familiarity with the record and provided a clear explanation of rationale.  

The January 2013 examiner opined the Veteran's current right ear hearing loss was less likely than not related to military noise exposure.  She considered the Veteran's exposure to acoustic trauma in service, his assertion that his hearing loss is related to service, his service treatment records showing low-frequency hearing loss, and the findings of her evaluation.  She supported her opinion with a well-reasoned rationale supported by findings from the Institute of Medicine.  The July 2014 examiner opined his right hear hearing loss "is less as likely as not (less than 50/50 probability) caused by or a result of military noise exposure" and "not likely due to, secondary to, or aggravated by the Veteran's tinnitus."  She also considered the Veteran's exposure to acoustic trauma in service, his assertion that his hearing loss is related to service, his service treatment records showing low-frequency hearing loss, and the findings of the January 2009 evaluation.  She also supported her opinions with well-reasoned rationale that indicates a detailed review of the record and was supported by independent medical studies.  She opined the results of the Veteran's July 1967 audiological evaluation, which show hearing loss as defined by VA, were likely the result of testing error, and, if not, such low-frequency hearing loss had resolved prior to his separation examination, which showed normal hearing.  She also reasoned that tinnitus cannot cause or aggravate hearing loss, and that his hearing loss is more likely related to the aging process or civilian noise exposure.  

The Board notes it appears the July 2014 examiner improperly attempted to address the merits of the Veteran's legal claim when she concluded there was no in-service injury.  However, as noted, the Board conceded that the Veteran was exposed to acoustic trauma in service and finds the examiner's conclusion does not diminish her opinions addressing a nexus between the Veteran's current hearing loss and his service and service-connected tinnitus because she only made such a conclusion after fully addressing the medical issues with adequate rationale.  The Board finds no reason to question the examiners' expertise or the rationale given.  The medical findings submitted by the Veteran's representative shows there are multiple causes of tinnitus, including sensorineural hearing loss.  As such, they do not conflict with the July 2014 examiner's findings because she noted tinnitus and hearing loss are independent disorders in many cases, but did not find they are never related.  

The Board has also considered the Veteran's statements attributing his right ear hearing loss to service and questioning the adequacy of his in-service examinations, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation in this case.  Jandreau, 492 F. 3d 1372 at 1377.  He is not competent to provide an opinion on the etiology of his hearing loss or on the pathology of hearing loss in general.  

In sum, the Board finds that the preponderance of the evidence is against entitlement to service connection for right ear hearing loss.  The Veteran's current right ear sensorineural hearing loss was not shown to be manifested during service or within a year of separation.  The Veteran indirectly asserted he has experienced hearing loss since service in his August 2010 substantive appeal, but the medical evidence available shows he was first diagnosed with sensorineural hearing loss in January 2009.  He indicated he had only received private treatment 5 or 6 years prior to the examination.  As such, the Veteran is not entitled to presumptive service connection for an organic disease of the nervous system.  Furthermore, medical professionals with benefit of examination of the Veteran and review of the claims file have rendered negative nexus opinions.  There is no medical opinion to the contrary.  

The preponderance of the evidence is against the claim of service connection for a right ear hearing loss, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.  



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


